Citation Nr: 0925910	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of 
epididymitis, to include sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in July 2002, 
and the RO issued a statement of the case (SOC) in October 
2003.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003.

In March 2005, the Board remanded the issue on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After accomplishing some of 
the actions requested, the AMC continued the denial of the 
claim and returned the matter to the Board.

In April 2006, the Board again remanded the issue on appeal 
to the RO, via the AMC, for additional development.  After 
accomplishing the actions requested, the AMC continued the 
denial of the claim (as reflected in a December 2007 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In October 2008, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  

In a December 2008 decision, the Board denied service 
connection for residuals of epididymitis, to include 
sterility.  The Veteran appealed the December 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court granted the 
Secretary's unopposed motion to  remand the claim to the 
Board for further proceedings consistent with the motion.  

Unfortunately, during the pendency of this appeal, in 
September 2007, the RO determined that the Veteran's VA 
claims file had been lost; the current file is a rebuilt one.  
The information noted below is derived from records assembled 
in an attempt to reconstruct the claims file.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

In light of points raised in the Secretary's motion for 
remand, and the Board's review of the claims file, further RO 
action on the claim on appeal is warranted. 

The Veteran is claiming entitlement to service connection for 
residuals of epididymitis during service; one claimed 
residual is sterility.  Medical opinions have been obtained 
regarding whether any current sterility is related to the 
Veteran's military service.  However, as noted in the 
Secretary's motion, no medical opinion has been obtained that 
addresses whether any other possible genitourinary conditions 
diagnosed at a time frame pertinent to this appeal-such as 
epididymitis, benign prostatic hypertrophy, subclinical 
varicocele, spermatocele, male erectile disorder and a penile 
lesion-is a residual of epididymitis or is otherwise 
medically related to the Veteran's military service.  See 
Appellee's Motion for Remand, pp. 2-3.  Hence, further 
examination and medical opinion is warranted.  See 38 C.F.R. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

Accordingly, the RO should arrange for the Veteran to undergo 
VA genitourinary examination, by an appropriate physician, at 
a VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for residuals of epididymitis (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The Board points out s that the requirement that a current 
disability be present to award service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or any time 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  See also Appellee's Motion, p, 3.  
During the course of the appeal, the Veteran has been 
diagnosed with epididymitis, benign prostatic hypertrophy, 
subclinical varicocele, spermatocele, male erectile disorder 
and a penile lesion.  As such, even if the Veteran does not 
currently have any of these disabilities,  the physician 
should comment on whether any of these diagnoses shown during 
the course of the appeal were related to the Veteran's 
military service.  

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA genitourinary examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should  offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
more probability) , that each of the 
disabilities is diagnosed during the 
course of this appeal-epididymitis, 
benign prostatic hypertrophy, subclinical 
varicocele, spermatocele, male erectile 
disorder and a penile lesion-is or was a 
residual of in-service epidymitis, or is 
otherwise medically related to service.  
In rendering the requested opinion, the  
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


